DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
The Amendments and Remarks filed 14 December 2020 in response to the Office Action of 28 September 2020 are acknowledged and have been entered. 9-28 are pending and being examined on the merit. Any rejection or objection not reiterated herein has been overcome by amendment.
	
Notice to Applicants
“Each amendment document that includes a change to an existing claim, cancellation of an existing claim or addition of a new claim, must include a complete listing of all claims ever presented, including the text of all pending and withdrawn claims, in the application. The claim listing, including the text of the claims, in the amendment document will serve to replace all prior versions of the claims, in the application. In the claim listing, the status of every claim must be indicated after its claim number by using one of the following identifiers in a parenthetical expression: (Original), (Currently amended), (Canceled), (Withdrawn), (Previously presented), (New), and (Not entered). (1) Claim listing. All of the claims presented in a claim listing shall be presented in ascending numerical order. Consecutive claims having the same status of "canceled" or "not entered" may be aggregated into one statement (e.g., Claims 1–5 (canceled)).” MPEP 714(c). 
In the current set of claims, claims 1-8 are missing. 

Claim Objections
Claims 11, 19-23, and 25-26 are objected to because of the following informalities:  
In claim 11, “Celcius” is incorrectly spelled. “Celsius” is the correct spelling.
In claims 19, 21-23 and 25-29, the phrase “wherein said DNA fragments comprises” is repeated twice.
Claim 20 is missing a period.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites "homogenizing and re-suspending said first pellet of S. cerevisiae cells in a 50 mM of Tris-HCI pH 7.0 to obtain a second pellet of S. cerevisiae cells". It is unclear how a second cell pellet can be obtained after homogenizing. Homogenizing is interpreted as rupturing a cell; therefore cell debris and a cell lysate or extract would be a result of homogenization. The lack of clarity in the claim language renders this claim indefinite.
Claim 14 recites "to obtain a supernatant of S. cerevisiae cells". It is unclear whether cells are required in the supernatant or how one would still have cells after homogenization. 

Response to Arguments
Applicant’s amended claim 14 and argues that “"Washing" means suspending or soaking or adding distilled water into a configuring conical tube (or the like) containing S. cerevisiae seed culture. Then, the S. cerevisiae seed culture is re-suspended (washed again) in in a 50 mM of Tris-HCI pH 7.0 and homogenized to obtain a suspension of S. cerevisiae. Next, the suspension is suspended again to obtain a second pellet of S. cerevisiae cells. The second pellet of S. cerevisiae is passed through a centrifugation process to remove debris and obtain the supernatant of S. cerevisiae cells” on page 18.  Applicant’s arguments have been considered and found not persuasive as the applicant’s arguments do not address the rejection and fails to explain how the claim language is clear.

Withdrawn Claim Rejections - 35 USC § 103
The rejections of claims 9-28 under 35 U.S.C. 103 in the Office Action of 28 September 2020 has been withdrawn due to applicant’s amendment to the claims.  Applicant’s argue that Motohashi, Lizasa, and Fasan, when combined and/or individually, fail to teach the claimed "mixture of extracts from wild-type E. coli and S. cerevisiae yeast" feature as used a reagent in a DNA cloning process on page 22, 24, 26, and 34.  Applicant’s arguments have been considered and found persuasive.  The closest art is set forth in the Office Action of 28 September 2020 on page 8-17.  Motohashi teaches using E.coli extract for DNA cloning; however the E.coli extract that Motohashi teaches is from a laboratory RecA− E. coli strains which is not a wild type strain.  Although Fasan teaches that the lysates of bacteria cells and yeast can be used for the expression of protein in vitro, Fasan is silent in regards to whether the lysates of the bacteria cells are of wild type.  Because Motohashi or the prior 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Claims 9-10, 12-13, 15-18, 24 and 27-28 are allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY N GROOMS whose telephone number is (571)272-3771.  The examiner can normally be reached on M-F 830-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/T.N.G./Examiner, Art Unit 1636                                                                                                                                                                                                        
/NEIL P HAMMELL/Primary Examiner, Art Unit 1636